Citation Nr: 1234191	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  06-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from March 1975 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The case was brought before the Board in November 2009, February 2011, and July 2011, at which times the hemorrhoid claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  During the Veteran's September 2011 VA examination, he told the examiner he quit working due to frequent trips to the restroom, a manifestation of his hemorrhoids.  In light of this evidence, the Board finds the issue has been reasonable raised again in connection with the increased rating on appeal here.

The issue of entitlement to a temporary total evaluation for convalescence following surgical treatment for service-connected hemorrhoids in January 2012 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his hemorrhoids recur frequently causing pain, bleeding, loose bowel movements, fecal leakage, and fissures.  In September 2011, the Veteran was last afforded a VA examination for this disability where he told the examiner he retired from his job in construction because of frequent trips to the bathroom.  

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The duty to assist includes obtaining all relevant medical records identified by the Veteran or with VA's constructive possession and, when appropriate, providing the Veteran a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The claim has been remanded several times to ensure all relevant records were associated in the claims folder and the Veteran was afforded a current VA examination depicting the current severity of his disability.  

The Veteran was last afforded a VA examination in September 2011, merely one year ago, where the examiner identified and discussed VA medical treatment records not currently in the claims folder, to include within Virtual VA.  Specifically, the September 2011 VA examiner noted a general surgery consultation in July 2011 where at that time the Veteran was observed to have large internal hemorrhoids without bleeding, anal fissure and anemia due to hemorrhoids.  Tag removal was also noted, but at that time the Veteran indicated this procedure had not yet been scheduled.  

VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VA must take additional steps to obtain these identified records as well as any additional records from 2010 to the present to ensure the file is complete.  

After the September 2011 VA examination, moreover, VA outpatient treatment records reveal the Veteran underwent a hemorrhoidectomy in January 2012.  Surgical records reflect, among other things, a pre- and post-operative diagnosis of prolapsing internal and external hemorrhoids.  In contrast, the September 2011 VA examination report found no such findings.

The medical evidence of record, in fact, has numerous inconsistencies with regards to the Veteran's hemorrhoid manifestations.  At times, the Veteran is noted to have fissures, prolapsed, fecal incontinence and leakage, anemia, and even thrombosis.  (See, e.g., VA outpatient treatment records in May 2011, July 2011, and surgical records from January 2012).  At other times, these manifestations are not found.  (See, e.g., VA examinations dated May 2010 and September 2011).

The June 2012 Supplemental Statement of the Case (SSOC) was prepared after the January 2012 surgical procedure, but curiously did not discuss it or rely on any of those findings.  Rather, the June 2012 SSOC continued the Veteran's denial for a compensable rating for his hemorrhoids primarily based on the September 2011 VA examination findings.  It is not apparent whether the AMC/RO considered the January 2012 surgery at all. 

For these reasons, the Board concludes a new VA examination is necessary after ensuring all relevant records are obtained to assess the current severity of the Veteran's service-connected hemorrhoids and to resolve the inconsistencies of noted symptoms in the record, such as prolapsed, fissure, thrombosis, anemia, occupational effects, and fecal incontinence.  The examiner is to also address the Veteran's employability in light of his service-connected disabilities.

As noted in the introduction, the Board finds the record reasonably raises a TDIU claim.  The TDIU issue is "inextricably intertwined" with the resolution of the increased rating claim on appeal here and, therefore, it must be fully decided prior to adjudication of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in connection with his inferred claim for TDIU.

2.  Ask the Veteran to identify and provide release forms for any private or VA treatment received for any of the claimed conditions, to include the specific July 2011 general surgery consultation noted in the September 2011 VA examination report.  Thereafter, efforts should be made to obtain any and all identified treatment, to include at VA Medical Centers.  All efforts to obtain identified medical records should be fully documented, and any VA facility must specifically provide a negative response if records are not available.

3.  After 1 and 2 above is completed, and records are obtained, to the extent available, schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his service-connected hemorrhoids, to include any occupational impairment. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiners in conjunction with the examinations.  If the examiners do not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

All necessary tests are to be conducted and clinical findings reported in detail.  The examiner must assess the severity of the Veteran's hemorrhoids and include a discussion as to whether the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner is also asked to indicate whether the hemorrhoid disability is manifested by persistent bleeding with secondary anemia.

The examiner must reconcile the conflicting evidence in the records regarding the Veteran's manifestations of hemorrhoids.  Specifically, many of the outpatient and surgical records in the claims folder note anemia, prolapse, fissures, and fecal incontinence whereas the VA examinations in 2010 and 2011 indicate to the contrary.

Additionally, the examiner is to provide an opinion as to whether the Veteran's service-connected disabilities (hemorrhoids, rated non-compensable, and pseudofolliculitis barbae, rated non-compensable), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Then, readjudicate the claims.  If any of the claims remain denied, provide the Veteran and her representative a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

